Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on August 23, 2022 have been entered.  Claims 1 – 8 are currently pending.  Claims 9 – 24 are cancelled.  The rejections of claims 1 – 3 and 8 under 35 U.S.C. 102 have been withdrawn in view of the amendment.  The rejection of claims 1 – 3 under 35 U.S.C. 103 over Mikkelsen has been withdrawn in view of the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kettunen (WO-2008155536-A1) in view of Mirzaei (“Garlic in Ruminants Feeding”).
Regarding claims 1 – 3, Kettunen teaches a spray dried animal feed additive containing maltodextrin and an oil phase comprising essential oils [pg 17, lines 7 — 12].  The essential oils are cinnamaldehyde, thymol, eugenol, and limonene [pg 18, lines 9 — 11].  Kettunen also teaches using essential oils as an animal feed additive [pg 2, lines 20 – 27].   It would have been obvious to use any of the listed essential oils with cinnamaldehyde as they are known to be used as antimicrobial agents [pg 42, lines 3 – 5].
Kettunen teaches that that the physiologically acceptable carrier may be maltodextrin [pg 8, lines 10 – 11].  It would have been obvious to use maltodextrin as claimed as it is known to be used in animal feed.
Kettunen does not teach the use of garlic oil in the composition or the stability of the cinnamaldehyde being increased such that 80% of the cinnamaldehyde is present after 6 weeks of storage in an animal feed premix.  
Mirzaei teaches garlic oil as a feed additive because of its antimicrobial properties [Conclusion].  The courts have determined that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from there having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Therefore, it would have been obvious to combine the cinnamaldehyde and garlic oil as they are both known to be antimicrobial compounds.
Kettunen and Mirzaei teach a composition with a plurality of particles comprising at least two essential oils comprising cinnamaldehyde and garlic oil dispersed in a matrix.  The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).  As Kettunen and Mirzaei teach a composition with similar components as the claimed composition, it would be obvious that the stability of the cinnamaldehyde of the composition would be increased such that 80% of the cinnamaldehyde is present after 6 weeks of storage in an animal feed premix.
Regarding claims 4 and 5, Kettunen teaches the composition comprising at least 20 wt% essential oils [pg 8, lines 26 – 29].  This overlaps and therefore renders obvious the claimed range.
Kettunen teaches combining 50kg starch sodium octenyl succinate, 950kg maltodextrin, and 250kg of an oil phase containing the essential oils [pg 17, lines 7 – 12].  When the agglomerated particles are made, the final water concentration is 2.5 – 3.0 wt% [pg 17, lines 20 – 21].  Therefore, the dry ingredients would be 97.0 – 97.5 wt%.  The particles (dry ingredients + water) would then be 1282 – 1289kg.  The percentage of maltodextrin would be ~74 wt%.  The water + maltodextrin would be ~77 wt%.  The remainder would be 23 wt% oils (100 – 77 = 23 wt%), falling within the claimed range.  The oils, matrix, and water combined add to 100 wt%.
Regarding claim 8, Kettunen teaches the agglomerated particles having a particle size of ~200 µm [pg 17, lines 21 — 22].

Claims 1, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Abdelmalek (“Cinnamaldehyde loaded-microparticles obtained by complex coacervation: Influence of the process parameters on the morphology and the release of the core material”) in view of Mirzaei.
Regarding claims 1, 6, and 8, Abdelmalek teaches a microparticle matrix comprising Gelatin and gum acacia (aka gum arabic) being loaded with cinnamaldehyde.  Cinnamaldehyde is known to be a food antimicrobial agent [pg 1939, Col 2, ¶2].  The mean diameter of the particles is 90 – 200 µm [pg 1941. Col 1, ¶5].
Abdelmalek does not teach the use of garlic oil in the composition or the stability of the cinnamaldehyde being increased such that 80% of the cinnamaldehyde is present after 6 weeks of storage in an animal feed premix.  
Mirzaei teaches garlic oil as a feed additive because of its antimicrobial properties [Conclusion].  The courts have determined that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from there having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Therefore, it would have been obvious to combine the cinnamaldehyde and garlic oil as they are both known to be antimicrobials.
Abdelmalek and Mirzaei teach a composition with a plurality of particles comprising at least two essential oils comprising cinnamaldehyde and garlic oil dispersed in a matrix.  The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).  As Abdelmalek and Mirzaei teach a composition with similar components as the claimed composition, it would be obvious that the stability of the cinnamaldehyde of the composition would be increased such that 80% of the cinnamaldehyde is present after 6 weeks of storage in an animal feed premix.

Claims 1 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Burger (WO-2001035764-A1) in view of Mirzaeia and Abdelmalek.
Regarding claims 1 – 3, Burger teaches a carbohydrate matrix comprising flavorants and fragrances [pg 6, lines 3 – 5].  The flavorants/fragrances include cinnamaldehyde [pg 6, line 17 – pg 7, line 3].  Abdelmalek teaches cinnamaldehyde is an anti-microbial agent [pg 1939, Col 2, ¶2].  Another active compound of Burger, such as vanillin, can be included [pg 7, lines 28 – 29].  The matrix also comprises 40 – 80 wt% gum arabic and 10 – 30 wt% maltodextrin [pg 5, lines 3 – 11], [pg 4, line 29 – 30].  It would have been obvious to combine the cinnamaldehyde and vanillin, if included, as both are known to be fragrances used for the same purpose in the prior art.
Burger does not teach the use of garlic oil in the composition or the stability of the cinnamaldehyde being increased such that 80% of the cinnamaldehyde is present after 6 weeks of storage in an animal feed premix.
Mirzaei teaches garlic oil as a feed additive because of its antimicrobial properties [Conclusion].  The courts have determined that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from there having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Therefore, it would have been obvious to combine the cinnamaldehyde and garlic oil as they are both known to be antimicrobials.
Burger and Mirzaei teach a composition with a plurality of particles comprising at least two essential oils comprising cinnamaldehyde and garlic oil dispersed in a matrix.  The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).  As Burger and Mirzaei teach a composition with similar components as the claimed composition, it would be obvious that the stability of the cinnamaldehyde of the composition would be increased such that 80% of the cinnamaldehyde is present after 6 weeks of storage in an animal feed premix.
Regarding claim 4, Burger teaches the essential oils comprising 5 – 40 wt% combined of the composition [pg 7, lines 12 – 16].  The balance is a matrix comprising 60 – 95 wt% gum arabic and  maltodextrin.  These overlapping values for the oils and matrix compounds make the claim obvious.
Regarding claim 5, Burger teaches the use of essential oils in a matrix but does not teach the composition comprising less than about 10 wt% water.  The composition is spray-dried and is moisture and oxygen stable [pg 4, lines 24 – 26].  Spray-drying is known to remove the majority of water from a spray-dried substance.  “The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.” In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  It would have been obvious that the spray-dried composition of Burger would naturally have less than about 10 wt% water as this is a known property of spray-dried substances.
Regarding claims 6 and 7, Burger and Mirzaei teach a composition with cinnamaldehyde, garlic oil, and arabic gum.  Burger also teaches the essential oils comprising 5 – 40 wt% combined of the composition [pg 7, lines 12 – 16].  The balance is a matrix comprising 60 – 95 wt% gum arabic and  maltodextrin.  As gum arabic is 40 – 80 wt% of the matrix, the gum arabic would be 24 – 76 wt% of the composition.  The combined values of claimed cinnamaldehyde and garlic oil are 20 – 24.6 wt%.  It would have been obvious to adjust the concentrations of cinnamaldehyde and garlic oil within the prior art range as a matter of routine experimentation so as to get the desired result of an antimicrobial food additive.  In addition, the overlapping and encompassing values for the oils and matrix compounds render the claims obvious.

Response to Arguments
Applicant’s arguments, filed August 23rd, 2022, have been fully considered.
The rejections of claims 1 – 3 and 8 under 35 U.S.C. 102 have been withdrawn.
The rejection of claims 1 – 3 under 35 U.S.C. 103 over Mikkelsen has been withdrawn.
Applicant’s arguments concerning the rejection of claims 1 – 8 under 35 U.S.C. 103 have been found not persuasive.
Applicant argues that the cited prior art does not include the use of garlic oil in the composition of claim 1 or the stability of the cinnamaldehyde being increased such that 80% of the cinnamaldehyde is present after 6 weeks of storage in an animal feed premix [pg 6, ¶2].  The Examiner notes that amended claim language has been addressed in the rejection above.
Applicant argues that it would not be obvious to include garlic oil as an antimicrobial agent in a composition that already has an antimicrobial agent in the form of cinnamaldehyde [pg 7, ¶3].  The Examiner points out that it is obvious for two compounds known to be used for the same purpose to be combined.  See MPEP 2144.06(I)
Applicant argues that Burger teaches the amounts of impurities due to oxidation of terpenes and that vitamins and minerals in feed premixes may accelerate degradation [pg 8, ¶2].  The Examiner points out that the instant application is towards a composition and that Burger teaches a similar composition.  The claims are obvious over the prior art as Burger teaches a similar composition.  Furthermore, the claims do not state vitamins, minerals, or feed premix storage.  The argument is therefore out of scope.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799